    Case: 1:18-cv-03385 Document #: 78 Filed: 10/15/20 Page 1 of 2 PageID #:399




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 TOMMY R. ORTIZ, an individual,

                                       Plaintiff,

                       v.

 WILLIAM EPPERSON, an individual,
 THOMAS ZUBIK, an individual, RHAVEN
 BARTEE, an individual, BRENDA LEE, an                    Case No. 18 CV 3385
 individual, JANE DOE-MENTAL HEALTH
 TECHNICIAN, an individual, SAMANTHA                      Hon. Edmond E. Chang
 MCDORMAN, an individual, NATHAN
 BOYD, an individual, RALPH CARTER, an
 individual, ALFREDA FLETCHER, an
 individual, LADONALD SCOTT, an
 individual, MICHELLE SANTOS, an
 individual, JOHN DOE-SECURITY GUARD
 1, an individual, and JOHN DOE-SECURITY
 GUARD 2, an individual,

                                    Defendants.


                                  JOINT STATUS REPORT

       The Parties, through their undersigned counsel, submit this Joint Status Report as required

by the Court’s Minute Order on September 11, 2020:

       1.      Defendants William Epperson’s and Thomas Zubik’s motion to dismiss Count II

of the Third Amended Complaint is fully briefed and pending before the Court.

       2.      On July 31, 2020, summons was issued with respect to Defendants Rhaven Bartee

(“Bartee”), Nathan Boyd (“Boyd”), Ralph Carter (“Carter”), Alfreda Fletcher (“Fletcher”), Brenda

Lee (“Lee”), Samantha McDorman (“McDorman”), Michelle Santos (“Santos”), and LaDonald

Scott (“Scott”).
     Case: 1:18-cv-03385 Document #: 78 Filed: 10/15/20 Page 2 of 2 PageID #:400




        3.       Defendants Carter, McDorman, Santos, and Scott have all executed waivers of

service dated September 23, 2020, and their answers or other responsive pleadings are due

November 23, 2020. Defendant Fletcher executed a waiver of service dated August 4, 2020, but

requests that her answer or other responsive pleading also be due on November 23, 2020. Plaintiff

does not object to Defendant Fletcher’s request.

        4.       Counsel for Plaintiff will continue to work with the U.S. Marshal and make diligent

efforts to try and effectuate service on Defendants Bartee and Lee.



Dated: October 15, 2020                                Respectfully submitted,

/s/ Erin Walsh                                         /s/ Zachary R. Clark

Erin Walsh                                             William J. Serritella, Jr.
Assistant Attorney General                             wserritella@taftlaw.com
General Law Bureau                                     Zachary R. Clark
100 West Randolph Street, 13th Fl.                     zclark@taftlaw.com
Chicago, Illinois 60601                                TAFT STETTINIUS & HOLLISTER LLP
(312) 814-6122                                         111 E. Wacker Drive
ewalsh@atg.state.il.us                                 Suite 2800
                                                       Chicago, Illinois 60601
Attorney for Defendants William Epperson,              Tel: (312) 527-4000
Thomas Zubik, Ralph Carter, Michelle                   Fax: (312) 527-4011
Santos, Alfreda Fletcher, Samantha
McDorman, and LaDonald Scott                           Attorneys for Plaintiff Tommy R. Ortiz

28047758v5




                                                   2
